The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the limitation “machine readable media”.  In light of the Applicant's Specification being silent in defining the term “machine readable media” and acknowledging the current ordinary meaning of “machine readable media” in the electronics and storage arts to encompass transitory media.
Applicant is encouraged to amend Claims 1-17 to read “non-transitory machine readable media” in order to overcome the rejection under 35 U.S.C. 101.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claims 1-3, 8, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 5-6 of patent application 11036275.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17347474
Patent 11036275
     1. A machine-readable storage media having machine-readable instructions that when executed cause one or more processors to perform a method comprising:
     establishing values for a plurality of features based on samples of values of a
plurality of memory registers taken at one or more times within a range of time of
predetermined length; and
     comparing the values of plurality of features against values of a plurality of
learned parameters for a reference workload.  

     2. The machine-readable storage media of claim 1, wherein the plurality of memory
registers is part of one or more counters.  

     3. The machine-readable storage media of claim 1, having machine-readable instructions that when executed cause the one or more processors to perform a further
method comprising:
     concatenating the plurality of features as a set of the samples of values taken at the one or more times. 

     8. The machine-readable storage media of claim 1, wherein the reference workload is one of a high-processor-load workload, a low-processor-load workload, a video- playback workload, or a video-rendering workload.

     5. The machine-readable storage media of claim 1, having machine-readable instructions that when executed cause the one or more processors to perform a further method comprising: triggering one or more actions based upon a result of the comparing.

12. (Currently Amended)	An apparatus comprising:
     a first circuitry having a plurality of memory registers wherein the plurality of memory registers [[are]]is part of one or more counters, wherein at least some of the memory registers correspond to at least one of power value or frequency value; 
     a second circuitry to establish values for a plurality of features based on samples of values of the plurality of memory registers taken at one or more times spaced by a predetermined period; 
     a third circuitry to compare the values of the plurality of features against values of a plurality of learned parameters for a reference workload, the comparison including at least one matrix mathematics operation; and
     a fourth circuitry to trigger one or more actions based upon the result of the comparison.     

     5. (Previously Presented) The apparatus of claim 1, wherein the plurality of features is a concatenated set of the samples of values taken at the one or more times.  

     6. (Previously Presented) The apparatus of claim 1, wherein the reference workload is one of a high-processor-load workload, a low- processor-load workload, a video-playback workload, or a video-rendering workload.  



As shown from the table above, claims 12 and 5-6 of patent 11036275 teaches the same concept of the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gusat (US Patent Application 20200267091) in the view of Vichare (US Patent Application 20200249962).
As per claim 1, Gusat teaches establishing values for a plurality of features based on samples of values of a plurality of memory registers taken at one or more times within a range of time of predetermined length [0054, 0060, fig. 6-7, as pointed out features’ vectors are assembled from values saved where those samples values are related to specific time interval.  The values are related to the data queue which is viewed as data in register or memory].
Gusat does not teach comparing the values of plurality of features against values of a plurality of learned parameters for a reference workload.
However, Vichare teaches comparing the values of plurality of features against values of a plurality of learned parameters for a reference workload [0042, within a preset length of time, setting values are comparing with preset values for specific workload].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Gusat to include the method of Vichare to user the machine learning to compare the current value with previous values in order the determine the best optimization for the workload.

As per claim 13, Gusat teaches establishing values for a plurality of features based on samples of values of a plurality of memory registers taken at one or more times spaced by a predetermined period [0054, 0060, fig. 6-7, as pointed out features’ vectors are assembled from values saved where those samples values are related to specific time interval.  The values are related to the data queue which is viewed as data in register or memory].
Gusat does not teach comparing the values of the plurality of features against values of a plurality of learned parameters for a reference workload, the comparing including at least one matrix mathematics operation; triggering one or more actions based upon a result of the comparison.
However, Vichare teaches comparing the values of the plurality of features against values of a plurality of learned parameters for a reference workload, the comparing including at least one matrix mathematics operation [0042, 0077 within a preset length of time, setting values are comparing with preset values for specific workload where a confusion matrix is used accordioning in comparison].
triggering one or more actions based upon a result of the comparison [0078, as pointed out based on the result of the accuracy comparison, the machine maybe ready for deployment].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Gusat to include the method of Vichare to user the machine learning to compare the current value with previous values in order the determine the best optimization for the workload and make workload selection accordingly.

As per claim 18, Gusat teaches a memory [40, fig. 2] to store one or more instructions [0028, as shown in figure 2 memory 40 is used to store instruction].
a processor circuitry [22, fig. 2] coupled to the memory, wherein the processor circuitry is to execute the one or more instructions [0026, as shown in figure 2 processor 22 is connected to memory 40 via component 21].
a communication interface [12, fig. 2] to allow the processor circuitry to communicate with another device, the processor circuitry upon execution of the one or more instructions is to [0026, output channel 12 provides data communication with other devices]:
establish values for a plurality of features based on samples of values of a plurality of memory registers taken at one or more times within a range of time of predetermined length [0054, 0060, fig. 6-7, as pointed out features’ vectors are assembled from values saved where those samples values are related to specific time interval.  The values are related to the data queue which is viewed as data in register or memory].
Gusat does not teach compare the values of plurality of features against values of a plurality of learned parameters for a reference workload.
However, Vichare teaches [0042, within a preset length of time, setting values are comparing with preset values for specific workload].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Gusat to include the method of Vichare to user the machine learning to compare the current value with previous values in order the determine the best optimization for the workload.

As per claim 3, Gusat teaches concatenating the plurality of features as a set of the samples of values taken at the one or more times [0060, data are sampled within specific time interval to form a vector].

As per claim 4, Gusat teaches a power value; a frequency value; a load value; a residency value; a frames-per-second value; or a memory access value [0019, resources such as frequency, clock, voltage and so forth].

As per claim 5, Gusat does not teach triggering one or more actions based upon a result of the comparing.
However, Vichare teaches triggering one or more actions based upon a result of the comparing [0078, as pointed out based on the result of the accuracy comparison, the machine maybe ready for deployment].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Gusat to include the method of Vichare to user the machine learning to compare the current value with previous values in order the determine the best optimization for the workload and make workload selection accordingly.

As per claim 8, Gusat teaches the reference workload is one of a high-processor-load workload, a low-processor-load workload, a video-playback workload, or a video-rendering workload [0027, workload for specific application or field of interest].

As per claim 9, Gusat does not teach a number of features of the plurality of features is substantially same as a number of learned parameters of the plurality of learned parameters.
However, Vichare teaches a number of features of the plurality of features is substantially same as a number of learned parameters of the plurality of learned parameters [0044, number of features can be identical].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Gusat to include the method of Vichare to record identical features.

As per claim 10, Gusat does not teach comparing the plurality of features against a second plurality of learned parameters for a second reference workload.
However, Vichare teaches comparing the plurality of features against a second plurality of learned parameters for a second reference workload [0042, comparing to a second application or other and so forth].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Gusat to include the method of Vichare to user the machine learning to compare the current value with previous values in order the determine the best optimization for the workload.

As per claim 11, Gusat does not teach comparing the plurality of features against a second plurality of learned parameters for a second reference workload.
However, Vichare teaches comparing the plurality of features against a second plurality of learned parameters for a second reference workload [0042, 0077 within a preset length of time, setting values are comparing with preset values for specific workload where a confusion matrix is used accordioning in comparison].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Gusat to include the method of Vichare compare feature parameter to specific workload or application.

As per claims 12, 14-17, and 19-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 12, 14-17, and 19-20 are also rejected as being unpatentable over Gusat in view of Vichare for the same reasons set forth in the rejected claims above.

Claims 2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gusat (US Patent Application 20200267091) in the view of Vichare (US Patent Application 20200249962) and in the view of Lee (US 20170205863).
As per claim 2, Both Gusat and Vichare do not teach the plurality of memory registers is part of one or more counters. 
However, Lee teaches the plurality of memory registers is part of one or more counters [0127, fig. 4 and 16, as pointed out data from various register are stored to get performance counter].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Gust and Vichare to include the method of Lee in order to use both counter and register with the machine learning techniques.

As per claim 6, Gusat and Vichare do not teach triggering the one or more actions include at least one of: selecting a frequency; or establishing a power limit.
However, Lee teaches triggering the one or more actions include at least one of: selecting a frequency; or establishing a power limit [0042, 0128 trigger specific workload or power where power configuration definition with specific frequency setting based on the result].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Gust and Vichare to include the method of Lee to compare setting values and make power determination.

As per claim 7, Gusat and Vichare do not teach spacing the one or more times from each other by a predetermined length of time.
However, Lee teaches spacing the one or more times from each other by a predetermined length of time [0143, value of the machine learning are collected with specific time interval].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Gust and Vichare to include the method of Lee to use specific time interval space.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu (US 20080201591) teaches method and apparatus for dynamic voltage and frequency scaling.
Moore (US 20140225658) teaches adaptive voltage scalers (AVSS), systems, and related methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187